Name: Commission Regulation (EC) No 1610/98 of 24 July 1998 determining the extent to which the applications for import licences submitted in July 1998 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 1374/98 can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce
 Date Published: nan

 EN Official Journal of the European Communities25. 7. 98 L 209/21 COMMISSION REGULATION (EC) No 1610/98 of 24 July 1998 determining the extent to which the applications for import licences submitted in July 1998 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 1374/98 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1374/ 98 of 29 June 1998 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products (1), and in particular Article 14(4) thereof, Whereas applications lodged for the products referred to in Annex II and Annex IIIB to Regulation (EC) No 1374/98 concern quantities greater than those available; whereas, therefore, the allocation factors should be fixed for the quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 1. Import licences applied for for products falling within the order numbers in Annex II to Regulation (EC) No 1374/98 listed in Annex I, lodged pursuant to Regula- tion (EC) No 1374/98 for the period 1 July to 30 September 1998, shall be awarded in accordance with the allocation factors indicated. 2. Import licences applied for for products falling within the order numbers in Annex IIIB to Regulation (EC) No 1374/98 listed in Annex II, lodged pursuant to Regulation (EC) No 1374/98 for the period 1 July to 31 December 1998, shall be awarded in accordance with the allocation factors indicated. Article 2 This Regulation shall enter into force on 25 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 185, 30. 6. 1998, p. 21. EN Official Journal of the European Communities 25. 7. 98L 209/22 ANNEX I Order number in Annex II to Regulation (EC) No 1374/98 TARIC order number Period: July to September 1998 Allocation factor 36 09.4590 0,0066 37 09.4599 0,0038 39 09.4591 0,0519 40 09.4592 0,0237 41 09.4593 0,0508 42 09.4594 0,0110 44 09.4595 0,0061 47 09.4596 0,0030 ANNEX II Order number in Annex III B to Regulation (EC) No 1374/98 TARIC order number Period: July to December 1998 Allocation factor 13 09.4101 0,4411